Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 22, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  130948                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 130948
                                                                    COA: 268421
                                                                    Genesee CC: 05-015500-FC
  THURMAN JONES,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 27, 2006 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.

        KELLY, J., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 22, 2006                  _________________________________________
           d0919                                                               Clerk